DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura (US 2015/0001565) hereinafter “Iwakura” in view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt”.
Regarding claim 1, Fig. 1 of Iwakura teaches a method for manufacturing a photo-semiconductor device comprising: mounting a photo semiconductor element (Item 20) on a substrate (Not specifically labeled; See Picture 1 below); potting (Paragraph 0027) first transparent resin (Item 30; Paragraph 0022) on said photo semiconductor element (Item 20); thermosetting (Paragraph 0027) said first transparent resin (Item 30) to form a first resin layer; potting second transparent resin (Item 40) including optical-shielding fillers (Item 50) on said first resin layer (Item 30), said second transparent resin (Item 40) sliding down from said first resin layer (Item 30) to form a second resin layer to cover a sidewall of said photo semiconductor element (Item 20) and at least a part of a sidewall of said first resin layer (Item 30); said optical-shielding fillers (Item 30) within said second resin layer (Item 40) dropping down due to gravity (Paragraph 0032); thermosetting (Paragraph 0031) said second resin layer (Item 40) after said dropping down, so that said second resin layer (Item 40) is divided into a filler-including resin section including said optical-shielding fillers (Item 50) covering said sidewall of said photo semiconductor element (Item 20) and a filler-excluding resin section (Paragraph 0032 where the fillers 50 may be zero at upper portions of Item 40) excluding said optical-shielding fillers (Item 50) covering said at least of the part of said first resin layer (Item 30).
Iwakura does not teach where the photo-semiconductor device is a photo-detection device. 
Ahlstedt teaches where resin materials are potted above a photo-semiconductor chip and then cured (Paragraph 0007), where the potting method is applied to a photo semiconductor chip that is either of radiation emitting or radiation receiving (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photo-semiconductor element of Iwakura be a photo-detection component such that a photo detection device is formed because potting methods are known to be applicable to both the formation of radiation emitting and radiation receiving devices (Ahlstedt Paragraph 0004) and the configuration of resin materials in Iwakura allows light to reach a photo-semiconductor element without the ill effects of total reflection which is likely to occur at an interface between a sealing resin and outside air (Iwakura Paragraph 0024).

    PNG
    media_image1.png
    411
    696
    media_image1.png
    Greyscale

Picture 1 (See labeled version of Iwakura Fig. 1)
Regarding claim 2, Fig. 1 of Iwakura further teaches adhering a frame (Item 10) on a periphery of an upper surface of the substrate (See Picture 1 above) before the potting the first transparent resin (Item 30).
Regarding claim 4, Fig. 1 of Iwakura further teaches where the first resin layer (Item 30) is spherical shape. 
Regarding claim 5, Fig. 1 of Iwakura further teaches where a part of the first resin layer (Item 30) is protruded from the photo semiconductor element (Item 20) viewed from the top. 
Regarding claim 7, Iwakura further teaches where the optical-shielding fillers (Item 50) are light-absorbing fillers (Paragraph 0032 where the fluorescent materials absorb light of one wavelength and emit light of another wavelength). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakura (US 2015/0001565) hereinafter “Iwakura” in view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt” and in further view of Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki”.
Regarding claim 3, the combination of Iwakura and Ahlstedt teaches all of the elements of the claimed invention as stated above except where the first resin is convex shaped.
Fig. 3 of Iwasaki teaches where a resin light transmitting portion (Item 52) covering an optical semiconductor element (Item 31) has either a spherical or aspherical convex shape (Paragraph 0058).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first resin have a convex shape because either of a spherical or convex shape is known to guide light to converge on the optical semiconductor element (Iwasaki Paragraph 0060).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura (US 2015/0001565) hereinafter “Iwakura” in view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt” and in further view of Takine (US 2012/0037944) hereinafter “Takine”.
Regarding claim 6, the combination of Iwakura and Ahlstedt teaches all of the elements of the claimed invention as stated above except where the optical-shielding fillers are reflective fillers.
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takin Paragraph 0042-0043).
Regarding claim 8, the combination of Iwakura and Ahlstedt teaches all of the elements of the claimed invention as stated above except where a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin.
Takine teaches where in at least one embodiment the refractive index of the translucent sealing resin [Equivalent to Applicant’s first resin] is raised over that of the light transmitter [Equivalent to the Applicant’s second transparent resin] (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the first transparent resin be larger than a refractive index of the second transparent resin because more light can then be extracted from the first transparent resin so the loss of light caused by light absorption and scattering can be kept to a minimum (Takine Paragraph 0067).
Further, the refractive index of the first transparent resin and the second transparent resin is a result effective variable (Takine Paragraph 0067 where the light distribution in the desired direction can be adjusted by varying the refractive index of the light transmitter [Equivalent to Applicant’s second transparent resin] and the translucent sealing resin [Equivalent to Applicant’s first transparent resin]). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the first transparent resin and the refractive index of the second transparent resin taught by the combination of Iwasaki and Takine such that a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin because "[W here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891